DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated, 01/14/2022 the following has occurred:
Claim 1, 11 and 21 are amended, and 
Claims 1-24 and 26-28 are pending.

Response to Arguments
Claim Objections
In light of the amendments filed 01/14/2022 the objection to the claims has been withdrawn.
Double Patenting
The terminal disclaimer filed on January 14, 2022 identifies a party who is not the applicant. For cases filed on/after September 16, 2012, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership. 
For correcting or updating the name of the applicant, a request under 35 CFR 1.46(c) to change the applicant signed by a 1.33(b) party, a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and a 3.73(c) statement showing chain of title to the new applicant should be filed. 
In addition to the 35 CFR 1.46(c) request, a Power of Attorney that gives power to the attorney signing the terminal disclaimer and another copy of the terminal disclaimer, unless new terminal disclaimer is signed by the applicant, should be submitted. 
Therefore, the terminal disclaimer is not proper and the nonstatutory double patenting rejection is maintained.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,595,735 (Williams et al.) in view of Publication No. US 2014/0206945 (Liao et al.) and Publication No. US 2016/0008620 (Stubbeman). 
Although the claims at issue are not identical, they are not patentably distinct from each other. Particularly claims 1, 11 and 21 of the instant application require:
applying transcranial magnetic stimulation using accelerated theta burst stimulation to the brain to treat a neurological condition.
The claims differ in that U.S. Patent No. 10,595,735 of Williams does not discuss detecting neurological condition relapse using heart rate variability; and 
wherein the transcranial magnetic stimulation target is the left prefrontal dorsolateral cortex of the brain to treat the neurological condition.
However, Liao discloses detecting depression onset using heart rate variability (par. [0052]: …heart rate variability…may correlate with onset of a depression episode, severity of a depression episode, or both) for the purpose of creating on demand therapy when need (par. [0052]).
Stubbeman discloses, the patient will require treatment using a transcranial magnetic stimulation device by applying an accelerated theta burst stimulation protocol where the transcranial magnetic stimulation target is the left prefrontal dorsolateral cortex (pars. [0036]: …a brain stimulation device configured to stimulate a patient's brain by emitting an electromagnetic field based on …delivery of theta burst pulses, [0037]:  …the brain stimulation device is a transcranial magnetic stimulation device…directed to, e.g., the patient's left dorsolateral prefrontal cortex (LDLPFC))  to treat depression…
The current claims are obvious in view the patented claims of U.S. Patent No. 10,595,735 (Williams et al.). Therefore, the non-statutory, obviousness type, double-patenting rejection applies.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AAA/Examiner, Art Unit 3792       

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792